DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 35 and 39 is/are objected to because of the following informalities:
Claim 35 recites in line 3 “tightens again”, the examiner suggest --tightens against--.
Claim 39 recites in line 1 “any claim 36, the examiner suggest --claim 36--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skinner et al. US 5105862.
Skinner discloses an apparatus comprising a tool (60) adapted to be retained on a vice (52, 54, 56) having vice jaws (54) defining a supporting surface (top surface of 54) and gripping surface (gapped space between jaws, side surface); the apparatus including a projection (42, 44, 46) attached to the tool and arranged, when the tool is supported for use on the supporting surface, to allow at least one of the gripping 

    PNG
    media_image1.png
    412
    587
    media_image1.png
    Greyscale

As for claim 28, Skinner discloses wherein the projection (42) is retractable (via hinge 32, Fig. 6 and 7).
As for claim 29, Skinner discloses wherein the projection (42) is capable of being retracted in response to the weight of the tool being placed upon it.  The hinge is capable of retracting inwards when a force is applied to the tip of 42.
As for claim 30, Skinner discloses wherein the projection (42) is rotatably mounted (rotatable hinge 32) to the tool.
As for claim 31, Skinner discloses wherein the projection (42) is arranged, when the tool is on the supporting surface of the vice jaws, to face at least one of the gripping surfaces (Fig. 6).
As for claim 32, Skinner discloses wherein the projection (42) is capable of being releasably attachable to the tool (via screw 46).
As for claim 33, Skinner discloses wherein the projection (42) comprises a portion that, when the tool is retained by the vice, extends across a side of the vice jaw (gipping surface, gapped sides and bottom surface of jaw 54) that is opposite the supporting surface.
As for claim 34, Skinner discloses wherein the projection (42) is arranged, when the tool is on the supporting surface, to extend between the vice jaws (54).
As for claim 35, Skinner discloses wherein the tool comprising two retractable projections (projection 42, is a cross bar that bears against the first and second jaws) arranged such that a first jaw of the vice jaw tightens against a first of the two projections and a second jaw of the vice jaws tightens against a second of the projections (Fig. 6).
As for claim 36, Skinner discloses wherein the tool (60) comprises a support (12) for mounting against the supporting surface of the vice jaws (54); a tool mechanism (63) of the tool being arranged on a first side of the support, and the projection (42) extending away from a second opposite side of the support.
As for claim 37, Skinner discloses wherein the support (12) is releasably attachable to the tool (clamped between vice jaws 54).
As for claim 38, Skinner discloses wherein the projection (42) is arranged to retract into the support (Fig. 7).
As for claim 39, Skinner discloses wherein the projection (42) is hinged (32) to the support (12).
As for claim 40, Skinner discloses wherein the support comprises retaining means to retain a fastener for fastening the support to a body of the tool, the retaining means allowing the fastener to move across a side of the support that faces the tool body.
As for claim 41, Skinner discloses wherein the support comprises a first side that, when in use, faces the vice (52) and a second side faces a tool body, and wherein the support is extendable (vertically by telescopic legs, 22) such as to increase a dimension (vertically) of the first and second sides.
As for claim 42, Skinner discloses wherein the support is telescopic (telescopic legs 22).
As for claim 43, Skinner discloses a support (12) for mounting a tool (60) to a vice having vice jaws defining a supporting surface and gripping surfaces; the support arranged to be mounted against the supporting surface of the vice jaws, a tool mechanism (18) of the tool being arranged on a first side of the support, the support comprising a projection (42) extending away from a second opposite side of the support and arranged, when the tool is supported on the supporting surface, to allow at least one of the gripping surfaces to be tightened against it to retain the tool to the vice.
As for claim 44, Skinner discloses in Figs. 1 and 6 wherein a support (12) is arranged to be releasable attachment to the tool (60).
As for claim 45, Skinner discloses a method for supporting a tool on a vice, the vice having vice jaws (54) defining a supporting surface (top surface) and gripping surfaces (side gapped surfaces); the method comprises arranging the tool (12) to be supported against the supporting surface and tightening at least one of the vice jaws 
As for claim 46, Skinner discloses wherein the projection (42) is capable of retracting (via hinge 32) in response to the weight of the tool being placed upon it.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723